Title: To George Washington from Colonel Matthias Ogden, 28 September 1778
From: Ogden, Matthias
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 28th Sept. 1778
          
          I was honored with a line from your Excellency dated 16th Inst. which I recieved on my return from our state Cloathier—Agreeably to our information the enemy are now manoeuvreing, their real design is yet to us a secret, it seems more than that of forageing—what is doing at Hackinsack we are ignorant of, I hope your Excellency has proper information; this much I can assertain; that they are there in force, commanded by Clinton & Cornwallis—Genl Vaughan commands 3000 troops at statten Island, (we expect) to co-operate with the troops at Hackinsack—we have been waiting to recieve the statten Island troops this five days, if they do not move soon, I shall give over looking for them & esteem it a finesse, to keep us, with the Militia at this place—Yesterday & the day before seventy sail of, Sloops & Schooners, went up Newark bay for Hackensack, these Vessells are such as are fit for carrying forage—some provission, but no troops were on 
            
            
            
            board them, they were co[n]veyed by three or four small vessells of force—They have now laying at statten Island, two floating batteries & six Gallies for the purpose of covering their landing, which they give out they will effect in the day time at this place—Genl Heard will be here this Morning with 1000 Men he expects double that number by to morrow Genl Winds lays in the Vicinity of Hackinsack and had last evening about 1000 Men—I shall have certain intelligence from the Island this evening, which I shall communicate if material. I am with the greatest respect
          
            M. Ogden
          
        